Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a biomaterial comprising either PLGA or PEG, in a microporous form, wherein the pores include β-cell progenitors. Although elements the invention are described in the prior art, there is no reasonable motivation or expectation that the claimed combination would yield a functional scaffold that would present with biomarkers like those claimed in claims 41-44. Furthermore, the new claim limitation expressly excludes biomaterials that are formed, in vivo, wherein the material is infiltrated with host cells. Based upon the newly amended independent claim, and newly added dependent claims, there is no reasonable motivation found in the prior art to make the claimed biomaterial, and expect that this biomaterial would behave in a manner consistent with the material found in the instant specification, and claims.
It should be noted that claims 41 and 42 are almost identical, but claim 41 provides for a slightly broader claim, since it claims “mature β-cells and/or produce insulin,” whereas claim 42 requires that both limitations are present. Since these claims are different in scope, they cannot be objected to under 37 CFR 1.75, because they are not considered duplicate claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651